DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-5, 7-12, 14-16, 18, 19, 23, 25-28, 31-33, 36, 37, 39-45, 48 have been canceled. Claims 51-60 have been added. Claims 1, 6, 13, 17, 20-22, 24, 29, 30, 34, 35, 38, 46, 47, 49-60 are pending. 
Applicant's arguments filed 3-9-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicants elected Group I, 1-19, 38, 46-50, in the reply filed on 9-22-21. Upon reconsideration, the restriction requirement was withdrawn. 
Claims 1, 6, 13, 17, 20-22, 24, 29, 30, 34, 35, 38, 46, 47, 49-60 are under consideration. 
Claim objections
The title has been changed to ---MOUSE MODEL OF DITRA DISEASE AND METHOD OF USING---. 
Describing the location or locus of each genetic modification is redundant because the claim clearly describes the structures of the endogenous genomic sequences being replaced with a human genomic sequences. Reference to the location of the endogenous gene should be deleted for simplicity and to avoid the 112/2nd rejection. 
Use of italics and lower/upper case letters to distinguish genes is not ideal. The specification and the art at the time of filing do not distinguish or define species of genes using a variety of lower/upper case letters and italics. This leads to ambiguity that can be avoided by simply using upper case letters and reference the endogenous gene which is the mouse gene, or human gene. 
The claims can be written more clearly as: 
1. A genetically modified mouse whose genome comprises:
i) a humanized interleukin-1 receptor-like 2 (IL1RL2) gene comprising a humanized IL1RL2 coding region operably linked to an endogenous IL1RL2 promoter, 
wherein the humanized IL1RL2 coding region comprises a replacement of an endogenous nucleic acid sequence encoding an ectodomain of an endogenous IL1RL2 with a human nucleic acid sequence encoding an ectodomain of a human IL1RL2; 
ii) a replacement of an endogenous interleukin-1 family member 6 (IL1F6) gene with a human IL1F6 gene; 
iii) a replacement of an endogenous interleukin-1 family member 8 (IL1F8) gene with a human IL1F8 gene; and
iv) a replacement of an endogenous interleukin-1 family member 9 (IL1F9) gene with a human IL1F9 gene, 
wherein the mouse functionally expresses a humanized IL1RL2 protein comprising a human ectodomain and endogenous transmembrane and cytoplasmic domains, human IL1F6, human IL1F8, and human IL1F9.
2-5. Canceled
6. OK
7-12. Canceled
13. The genetically modified mouse of claim 1, wherein the humanized IL1RL2 gene comprises exons 1, 2, 9, 10, and 11 of an endogenous IL1RL2 gene, and exons 3, 4, 5, 6, 7 and 8 of a human IL1RL2 gene [Fig. 1A, Mouse IL1RL2 only has 11 exons]. 
14-16. Canceled
17. The genetically modified mouse of claim 1, wherein the mouse is homozygous for the humanized IL1RL2 gene, human IL1F6 gene, human IL1F8 gene, and human IL1F9 gene. 
18-19. Canceled
20. A method of making the genetically modified mouse of claim 1, the method comprising: 
a) humanizing the endogenous IL1RL2 gene; 
b) replacing the endogenous IL1F6 gene with a human IL1F6 gene; 
c) replacing the endogenous IL1F8 gene with a human IL1F8 gene; and
d) replacing the endogenous IL1F9 gene with a human IL1F9 gene. 
21. The method of claim 20, further comprising: 
a) humanizing the endogenous IL1RL2 gene in a first mouse; 
b) replacing the endogenous IL1F6 gene with a human IL1F6 gene, replacing the endogenous IL1F8 gene with a human IL1F8 gene, and replacing the endogenous IL1F9 gene with a human IL1F9 gene in a second mouse; 
c) crossing the first mouse with the second mouse. 
22. The method of claim 21, further comprising 
a) providing a mouse embryonic stem (ES) cell, 
b) humanizing the endogenous IL1RL2 gene of the ES cell; and 
c) making the first mouse with the humanized IL1RL2 gene from the ES cell. 
23. Canceled
24. CANCEL already in claim 13
25-28. Canceled
29. The method of claim 21, further comprising 
a) providing a mouse embryonic stem (ES) cell, 
b) replacing the endogenous IL1F6 gene with a human IL1F6 gene, replacing the endogenous IL1F8 gene with a human IL1F8 gene, and replacing the endogenous IL1F9 gene with a human IL1F9 gene in the ES cell; and 
c) making the second mouse with the replacement of the endogenous IL1F6 gene with a human IL1F6 gene, the replacement of the endogenous IL1F8 gene with a human IL1F8 gene, and the replacement of the endogenous IL1F9 gene with a human IL1F9 gene from the ES cell. 
30. OK
31-33. Canceled
34. An isolated cell or tissue obtained from functionally expresses the humanized IL1RL2 protein comprising a human ectodomain and endogenous transmembrane and cytoplasmic domains, human IL1F6, human IL1F8, and human IL1F9 
35. An isolated mouse embryonic stem (ES) cell whose genome comprises: 
i) a humanized interleukin-1 receptor-like 2 (IL1RL2) gene comprising a humanized IL1RL2 coding region operably linked to an endogenous IL1RL2 promoter, 
wherein the humanized IL1RL2 coding region comprises a replacement of an endogenous nucleic acid sequence encoding an ectodomain of an endogenous IL1RL2 with a human nucleic acid sequence encoding an ectodomain of a human IL1RL2; 
ii) a replacement of an endogenous interleukin-1 family member 6 (IL1F6) gene with a human IL1F6 gene; 
iii) a replacement of an endogenous interleukin-1 family member 8 (IL1F8) gene with a human IL1F8 gene; and
iv) a replacement of an endogenous interleukin-1 family member 9 (IL1F9) gene with a human IL1F9 gene, 
wherein the ES cell functionally expresses a humanized IL1RL2 protein comprising a human ectodomain and endogenous transmembrane and cytoplasmic domains, human IL1F6, human IL1F8, and human IL1F9.
36-37. Canceled
38. A method of determining whether a compound is capable of inhibiting inflammation, the method comprising: 
a) inducing skin or intestinal inflammation in the mouse of claim 1; 
b) administering a compound to the mouse obtained in step a); 
c) determining whether the compound inhibits the inflammation. 
39-45. Canceled
46. The method of claim 38, further comprising administering dextran sulfate sodium (DSS) or oxazolone to the mouse of claim 1 such that intestinal inflammation is induced [pg 4, last 3 lines]. 
47. The method of claim 38, further comprising administering imiquimod (IMQ) to the mouse of claim 1 such that skin inflammation is induced [pg 4, para 20].
48. Canceled. 
49. OK
50. OK
51. The method of claim 20, wherein the humanized IL1RL2 protein comprises the amino acid sequence set forth in SEQ ID NO: 7. 
52. The method of claim 20, wherein the humanized IL1RL2 gene comprises exons 1, 2, 9, 10, and 11 of an endogenous IL1RL2 gene, and exons 3, 4, 5, 6, 7 and 8 of a human IL1RL2 gene. 
53. The isolated mouse ES cell of claim 35, wherein the humanized IL1RL2 protein comprises the amino acid sequence set forth in SEQ ID NO: 7. 
54. The isolated mouse ES cell of claim 35, wherein the humanized IL1RL2 gene comprises exons 1, 2, 9, 10, and 11 of an endogenous IL1RL2 gene, and exons 3, 4, 5, 6, 7 and 8 of a human IL1RL2 gene. 
55. A mouse embryo comprising the isolated mouse ES cell of claim 35. 
56. A mouse embryo comprising the isolated mouse ES cell of claim 53. 
57. A mouse embryo comprising the isolated mouse ES cell of claim 54. 
58. The method of claim 38, wherein the humanized IL1RL2 protein comprises the amino acid sequence set forth in SEQ ID NO: 7. 
59. The method of claim 38, wherein the humanized IL1RL2 gene comprises exons 1, 2, 9, 10, and 11 of an endogenous IL1RL2 gene, and exons 3, 4, 5, 6, 7 and 8 of a human IL1RL2 gene. 
60. The method of claim 38, wherein the mouse is homozygous for each of the humanized IL1RL2 gene, human IL1F6 gene, human IL1F8 gene, and human IL1F9 gene. 
(New) 61. The mouse of claim 1, wherein the mouse is a model of deficiency of the interleukin-36R antagonist (DITRA) disease. 

Claim Rejections - 35 USC § 112
Written Description
The rejection of claims 1, 6, 13, 17, 20-22, 24, 29, 30, 34, 35, 38, 46, 47, 49-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn in view of the amendment. 
Enablement
The rejection of claims 1, 6, 13, 17, 20-22, 24, 29, 30, 34, 35, 38, 46, 47, 49-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, has been withdrawn in view of the amendment. 
Indefiniteness
Claims 1, 6, 13, 17, 20-22, 24, 29, 30, 34, 35, 38, 46, 47, 49-60 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The phrase “humanized interleukin-1 receptor-like 2 (Illrl2) gene at an endogenous mouse Illr12 locus [that] results from a replacement of a genomic fragment of an endogenous mouse Illr12 gene at the endogenous mouse Illr12 locus with a nucleotide sequence of a human IL]RL2 gene encoding the ectodomain of the humanized ILlr12 protein” makes claim 1 unclear. Describing the location or locus of each genetically modified endogenous gene is redundant because the claim clearly describes the endogenous genes as having “replacements” with human genomic sequences (see claim objection). Use of the term “locus” in claim 1 causes ambiguity because it does not add any further limitation of the “replacement” in the endogenous gene, because “loci” are “positions” in space on the chromosome, and because the chromosomal positions in space are not genetically modified. Use of the term “locus” should be deleted. 
Response to arguments
Applicants argue the term “locus” is clear because it refers to the site of the gene on a chromosome. Applicants’ argument is not persuasive. The claim already requires a replacement of sequences in an endogenous gene with human sequences (see claim objection). Use of the term “locus” in claim 1 causes ambiguity because it does not add any further limitation of the “replacement” in the endogenous gene, because “loci” are “positions” in space on the chromosome, and because the chromosomal positions in space are not genetically modified.

The art at the time of filing did not reasonably teach or suggest making the transgenic rodent of claim 1. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632